Order, Supreme Court, New York County (Ellen M. Coin, J.), entered on or about June 13, 2016, which, inter alia, denied the motion of second third-party defendant Total Safety Consulting, L.L.C. (Total Safety) to sever the second third-party action, unanimously affirmed, without costs.
The court properly denied Total Safety’s motion. Second third-party plaintiffs Columbia University and Lend Lease provided a reasonable excuse for their late impleader. Total Safety has also not demonstrated that it would be prejudiced because, while the main action was ready for trial, it will have ample time to conduct discovery while summary judgment motions are pending. Furthermore, the third-party actions present questions of law and fact in common with the main action, thereby making a joint trial preferable (see e.g. Marbilla, LLC v 143/145 Lexington LLC, 116 AD3d 544 [1st Dept 2014]; Wilson v City of New York, 1 AD3d 157 [1st Dept 2003]).
Concur— Sweeny, J.P., Mazzarelli, Manzanet-Daniels and Webber, JJ.